Citation Nr: 0401452	
Decision Date: 01/14/04    Archive Date: 01/22/04

DOCKET NO.  90-01 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for prostate cancer, 
claimed as secondary to exposure to herbicides.

2.  Entitlement to service connection for a low back 
disorder.

3.  Entitlement to service connection for a sinus disorder.

4.  Entitlement to service connection for status post 
fractures of the bones of the left foot.

(The issue of whether new and material evidence has been 
received to reopen a claim of service connection for post-
traumatic stress disorder (PTSD) is the subject of another 
remand under the same docket number.)


WITNESSES AT HEARING ON APPEAL

Appellant, WN, JB and FL


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The veteran had active service in the Army from October 1966 
to September 1968. He is credited with service in the 
Republic of Vietnam from April 1967 to May 1968; however, he 
was confined from January 30, 1968, to March 4, 1968, 
pursuant to a special court-marital.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from December 1997, and June 2000 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri.

In the December 1997 rating decision, the RO denied service 
connection for prostate cancer as secondary to exposure to 
herbicides.

In June 1998, the veteran, WN, JB, and FL presented oral 
testimony at a hearing at the RO before a hearing officer; a 
transcript of that hearing has been associated with the 
claims file.

In a June 2000 rating decision, the RO denied service 
connection for a sinus condition, a low back condition and a 
left foot disability.

In November 2000, the veteran's claims file was transferred 
to the VA RO in San Diego, California.

Because the veteran requested a hearing before a Veterans Law 
Judge in Washington, DC, in two VA Form 9's received by VA in 
2000, the Board scheduled the veteran for such a hearing to 
be conducted in December 2003.  In September 2003, the 
veteran withdrew his request for such a hearing.  
Accordingly, no further development with regard to a hearing 
is necessary.

Kenneth M. Carpenter, Esq. is the representative for the PTSD 
issue, which is the subject of another remand under the same 
docket number, and the veteran is unrepresented on the other 
issues on appeal.

The issues of entitlement to service connection for prostate 
cancer, claimed as secondary to exposure to herbicides, a low 
back disorder, a sinus disorder, and status post fractures of 
the bones of the left foot, are REMANDED to the RO via the 
Appeals Management Center (AMC) in Washington, DC.  VA will 
notify you if further action is required on your part.


REMAND

The Veterans Benefits Administration (VBA) AMC will be asked 
to accomplish additional necessary development - obtaining 
records and affording the veteran VA examinations.

Accordingly, this case is REMANDED for the following action:

1.  The VBA AMC should obtain any 
temporary claims file for the veteran 
from the RO.

2.  The VBA AMC should ask the veteran to 
identify all sources of treatment or 
evaluation, VA and non-VA, for prostate, 
low back, sinus, and left foot 
symptomatology from April 2003 to the 
present, and for any low back 
symptomatology, including lumbar spine X-
rays taken, for the period prior to 
November 1966.  After obtaining any 
necessary authorization, the VBA AMC 
should obtain any medical records not 
currently on file.

3.  The VBA AMC should obtain the 
veteran's vocational rehabilitation file.

4.  The VBA AMC should contact the Social 
Security Administration and obtain all 
medical records and decision(s) 
pertaining all claims for Social Security 
disability benefits filed by the veteran.

5.  The VBA AMC should arrange for a VA 
special orthopedic examination of the 
veteran by an orthopedic surgeon to 
determine the etiology and extent of 
severity of the veteran's left foot 
disorder (if found) and any current low 
back disorders.

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.

Any further indicated studies should be 
performed.  It is required that the 
examiner provide explicit responses to 
the following:

(a)  Is it at least as likely as not 
(i.e., a probability of 50 percent) that 
the preexisting residuals of the 
fractures of the second through fourth 
metatarsals of the left foot underwent an 
increase in disability during active 
service?

(b) Is it more likely than not (i.e., a 
probability of more than 50 percent) that 
such an increase in disability was due to 
the natural progress of the disorder?

(c) For any low back disorder found, is 
it is at least as likely as not (i.e., 
probability of 50 percent) that it was 
incurred during or otherwise related to 
active service, including any change in 
gait due to symptomatology in the left 
foot during service.  

The rationale for all conclusions should 
be provided.

6.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  The VBA AMC should review the 
requested examination report and required 
medical opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the VBA AMC should 
implement corrective procedures.  

The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  

In addition, the VBA AMC must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA is completed.  In 
particular, the VBA AMC must review the 
claims file and ensure that all VCAA 
notice and development obligations have 
been satisfied in accordance with 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), Veterans Benefits Act of 
2003, Pub. L. 108-183 ,§ 701, 117 Stat. 
2651, ___ (Dec. 16, 2003) (to be codified 
at 38 U.S.C.A. § 5103), and any other 
applicable legal precedent.

7.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the issues on appeal under a 
broad interpretation of the applicable 
regulations and CAVC decisions, with 
consideration of 38 C.F.R. §§ 3.303, 
3.304, and 3.306 (2003), as applicable.

Thereafter, the case should be returned to the Board for 
appellate review, if otherwise in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
The veteran need take no action until he is notified.  The 
veteran is hereby notified that it is his responsibility to 
report for the examination and to cooperate in the 
development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. § 3.655 (2003).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.







	                  
_________________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


